Appeal by the defendant from a judgment of the Supreme Court, Kings County (Jackson, J.), rendered April 26, 1989, convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that he was deprived of a fair trial because the testimony of two police witnesses bolstered the identification testimony of the undercover officer who purchased narcotics from the defendant. However, since the defendant failed to object to the admission of the challenged testimony, any error of law with respect thereto is unpreserved for appellate review (see, CPL 470.05 [2]). In any event, any error in the admission of the subject testimony was harmless in view of the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230; see also, People v Johnson, 57 NY2d 969; People v Larsen, 157 AD2d 672).
We have examined the defendant’s remaining contentions and find that they are either unpreserved for appellate review *630or without merit. Lawrence, J. P., Eiber, Balletta and Ritter, JJ., concur.